II110th CONGRESS1st SessionS. 612IN THE SENATE OF THE UNITED STATESFebruary 15, 2007Ms. Snowe (for herself,
			 Ms. Mikulski, Mrs. Boxer, and Mrs.
			 Murray) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and PensionsA BILLTo improve the health of women through the
		  establishment of Offices of Women’s Health within the Department of Health and
		  Human Services.1.Short titleThis Act may be cited as the
			 Women’s Health Office Act of
			 2007.2.Health and human
			 services Office on Women’s Health(a)EstablishmentPart A of title II of the
			 Public Health Service Act
			 (42 U.S.C.
			 202 et seq.) is amended by adding at the end the
			 following:229.Health and human
				services Office on Women’s Health(a)Establishment
				of OfficeThere is
				established within the Office of the Secretary, an Office on Women’s Health
				(referred to in this section as the Office). The Office shall be
				headed by a Deputy Assistant Secretary for Women’s Health who may report to the
				Secretary.(b)DutiesThe Secretary, acting through the Office,
				with respect to the health concerns of women, shall—(1)establish short-range and long-range goals
				and objectives within the Department of Health and Human Services and, as
				relevant and appropriate, coordinate with other appropriate offices on
				activities within the Department that relate to disease prevention, health
				promotion, service delivery, research, and public and health care professional
				education, for issues of particular concern to women;(2)provide expert advice and consultation to
				the Secretary concerning scientific, legal, ethical, and policy issues relating
				to women’s health;(3)monitor the Department of Health and Human
				Services’ offices, agencies, and regional activities regarding women’s health
				and stimulate activities and facilitate coordination of such departmental and
				agency offices on women’s health;(4)establish a Department of Health and Human
				Services Coordinating Committee on Women’s Health, which shall be chaired by
				the Deputy Assistant Secretary for Women’s Health and composed of senior level
				representatives from each of the agencies and offices of the Department of
				Health and Human Services;(5)establish a National Women’s Health
				Information Center to—(A)facilitate the exchange of information
				regarding matters relating to health information, health promotion, preventive
				health services, research advances, and education in the appropriate use of
				health care;(B)facilitate access to such
				information;(C)assist in the analysis of issues and
				problems relating to the matters described in this paragraph; and(D)provide technical assistance with respect
				to the exchange of information (including facilitating the development of
				materials for such technical assistance);(6)coordinate efforts to promote women’s
				health programs and policies with the private sector; and(7)through publications and any other means
				appropriate, provide for the exchange of information between the Office and
				recipients of grants, contracts, and agreements under subsection (c), and
				between the Office and health professionals and the general public.(c)Grants and
				contracts regarding duties(1)AuthorityIn carrying out subsection (b), the
				Secretary may make grants to, and enter into cooperative agreements, contracts,
				and interagency agreements with, public and private entities, agencies, and
				organizations.(2)Evaluation and
				disseminationThe Secretary
				shall directly or through contracts with public and private entities, agencies,
				and organizations, provide for evaluations of projects carried out with
				financial assistance provided under paragraph (1) and for the dissemination of
				information developed as a result of such projects.(d)ReportsNot later than 1 year after the date of
				enactment of this section, and every second year thereafter, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				describing the activities carried out under this section during the period for
				which the report is being prepared.(e)Authorization
				of appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of the fiscal years 2008 through
				2012.(f)Limitation on
				termination of OfficeNotwithstanding any other provision of law,
				the Office established under this section may not be terminated, reorganized,
				or have any of it's powers or duties transferred unless such termination,
				reorganization, or transfer is approved by Congress through the adoption of a
				concurrent resolution of
				approval..(b)Transfer of
			 functionsThere are
			 transferred to the Office on Women’s Health (established under
			 section
			 229 of the Public Health Service
			 Act, as added by this section), all functions exercised by the
			 Office on Women’s Health of the Public Health Service prior to the date of
			 enactment of this section, including all personnel and compensation authority,
			 all delegation and assignment authority, and all remaining appropriations. All
			 orders, determinations, rules, regulations, permits, agreements, grants,
			 contracts, certificates, licenses, registrations, privileges, and other
			 administrative actions that—(1)have been issued, made, granted, or allowed
			 to become effective by the President, any Federal agency or official thereof,
			 or by a court of competent jurisdiction, in the performance of functions
			 transferred under this subsection; and(2)are in effect at the time this section
			 takes effect, or were final before the date of enactment of this section and
			 are to become effective on or after such date;shall continue in effect according
			 to their terms until modified, terminated, superseded, set aside, or revoked in
			 accordance with law by the President, the Secretary, or other authorized
			 official, a court of competent jurisdiction, or by operation of law.3.Centers for Disease
			 Control and Prevention Office of Women’s HealthPart A of title III of the
			 Public Health Service Act
			 (42 U.S.C.
			 241 et seq.) is amended by adding at the end the
			 following:310A.Centers for Disease
				Control and Prevention Office of Women’s Health(a)EstablishmentThere is established within the Office of
				the Director of the Centers for Disease Control and Prevention, an office to be
				known as the Office of Women’s Health (referred to in this section as the
				Office). The Office shall be headed by a director who shall be
				appointed by the Director of such Centers.(b)PurposeThe Director of the Office shall—(1)report to the Director of the Centers for
				Disease Control and Prevention on the current level of the Centers’ activity
				regarding women’s health conditions across, where appropriate, age, biological,
				and sociocultural contexts, in all aspects of the Centers’ work, including
				prevention programs, public and professional education, services, and
				treatment;(2)establish short-range and long-range goals
				and objectives within the Centers for women’s health and, as relevant and
				appropriate, coordinate with other appropriate offices on activities within the
				Centers that relate to prevention, research, education and training, service
				delivery, and policy development, for issues of particular concern to
				women;(3)identify projects in women’s health that
				should be conducted or supported by the Centers;(4)consult with health professionals,
				nongovernmental organizations, consumer organizations, women’s health
				professionals, and other individuals and groups, as appropriate, on the policy
				of the Centers with regard to women; and(5)serve as a member of the Department of
				Health and Human Services Coordinating Committee on Women’s Health (established
				under section 229(b)(4)).(c)Coordinating
				Committee(1)EstablishmentIn carrying out subsection (b), the
				Director of the Office shall establish a committee to be known as the
				Coordinating Committee on Women’s Health (referred to in this subsection as the
				Coordinating Committee).(2)CompositionThe Coordinating Committee shall be
				composed of the directors of the national centers and other appropriate
				officials of the Centers for Disease Control and Prevention.(3)ChairpersonThe Director of the Office shall serve as
				the Chairperson of the Coordinating Committee.(4)DutiesWith respect to women’s health, the
				Coordinating Committee shall assist the Director of the Office in—(A)identifying the need for programs and
				activities that focus on women’s health;(B)identifying needs regarding the
				coordination of activities, including intramural and extramural
				multidisciplinary activities; and(C)making recommendations to the Director of
				the Centers for Disease Control and Prevention concerning findings made under
				subparagraphs (A) and (B).(d)ReportsNot later than 1 year after the date of
				enactment of this section, and every second year thereafter, the Director of
				the Office shall prepare and submit to the appropriate committees of Congress a
				report describing the activities carried out under this section during the
				period for which the report is being prepared.(e)DefinitionAs used in this section, the term
				women’s health conditions, with respect to women of all age,
				ethnic, and racial groups, means diseases, disorders, and conditions—(1)unique to, significantly more serious for,
				or significantly more prevalent in women; and(2)for which the factors of medical risk or
				type of medical intervention are different for women, or for which there is
				reasonable evidence that indicates that such factors or types may be different
				for women.(f)Authorization
				of appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of the fiscal years 2008 through
				2012.(g)Limitation on
				termination of OfficeNotwithstanding any other provision of law,
				the Office established under this section may not be terminated, reorganized,
				or have any of it's powers or duties transferred unless such termination,
				reorganization, or transfer is approved by Congress through the adoption of a
				concurrent resolution of
				approval..4.Office of Women's
			 Health ResearchSection 486(a)
			 of the Public Health Service Act (42 U.S.C. 287d(a)) is amended by inserting
			 and who shall report directly to the Director before the period
			 at the end thereof .5.Substance Abuse and
			 Mental Health Services AdministrationSection 501(f) of the Public Health Service
			 Act (42 U.S.C. 290aa(f)) is amended—(1)in paragraph (1), by inserting who
			 shall report directly to the Administrator before the period;(2)by redesignating paragraph (4) as paragraph
			 (5); and(3)by inserting after paragraph (3), the
			 following:(4)OfficeNothing in this subsection shall be
				construed to preclude the Secretary from establishing within the Substance
				Abuse and Mental Health Administration an Office of Women's
				Health..6.Agency for healthcare
			 research and quality activities regarding Women’s HealthPart C of title IX of the
			 Public Health Service Act
			 (42 U.S.C.
			 299c et seq.) is amended—(1)by redesignating sections 927 and 928 as
			 sections 928 and 929, respectively;(2)by inserting after section 926 the
			 following:927.Activities regarding
				Women’s Health(a)EstablishmentThere is established within the Office of
				the Director, an Office of Women’s Health and Gender-Based Research (referred
				to in this section as the Office). The Office shall be headed by
				a director who shall be appointed by the Director of Healthcare and Research
				Quality.(b)PurposeThe official designated under subsection
				(a) shall—(1)report to the Director on the current
				Agency level of activity regarding women’s health, across, where appropriate,
				age, biological, and sociocultural contexts, in all aspects of Agency work,
				including the development of evidence reports and clinical practice protocols
				and the conduct of research into patient outcomes, delivery of health care
				services, quality of care, and access to health care;(2)establish short-range and long-range goals
				and objectives within the Agency for research important to women’s health and,
				as relevant and appropriate, coordinate with other appropriate offices on
				activities within the Agency that relate to health services and medical
				effectiveness research, for issues of particular concern to women;(3)identify projects in women’s health that
				should be conducted or supported by the Agency;(4)consult with health professionals,
				nongovernmental organizations, consumer organizations, women’s health
				professionals, and other individuals and groups, as appropriate, on Agency
				policy with regard to women; and(5)serve as a member of the Department of
				Health and Human Services Coordinating Committee on Women’s Health (established
				under section 229(b)(4)).(c)Coordinating
				Committee(1)EstablishmentIn carrying out subsection (b), the
				official designated under subsection (a) shall establish a committee to be
				known as the Coordinating Committee on Women’s Health (referred to in this
				subsection as the Coordinating Committee).(2)CompositionThe Coordinating Committee shall be
				composed of the official designated under subsection (a) and the directors of
				the centers and offices of the Agency.(3)ChairpersonThe official designated under subsection
				(a) shall serve as the Chairperson of the Coordinating Committee.(4)DutiesWith respect to research on women’s health,
				the Coordinating Committee shall assist the official designated under
				subsection (a) in—(A)identifying the need for such research, and
				making an estimate each fiscal year of the funds needed to adequately support
				the research;(B)identifying needs regarding the
				coordination of research activities, including intramural and extramural
				multidisciplinary activities; and(C)making recommendations to the Director of
				the Agency concerning findings made under subparagraphs (A) and (B).(d)ReportsNot later than 1 year after the date of
				enactment of this section, and every second year thereafter, the official
				designated under subsection (a) shall prepare and submit to the appropriate
				committees of Congress a report describing the activities carried out under
				this section during the period for which the report is being prepared.(e)Limitation on
				termination of OfficeNotwithstanding any other provision of law,
				the Office established under this section may not be terminated, reorganized,
				or have any of it's powers or duties transferred unless such termination,
				reorganization, or transfer is approved by Congress through the adoption of a
				concurrent resolution of approval.;
				and(3)by adding at the end of section 928 (as
			 redesignated by paragraph (1)) the following:(e)Women’s
				HealthFor the purpose of
				carrying out section 927 regarding women’s health, there are authorized to be
				appropriated such sums as may be necessary for each of the fiscal years 2008
				through
				2012..7.Health Resources and
			 Services Administration Office of Women’s HealthTitle VII of the
			 Social Security Act (42 U.S.C. 901 et
			 seq.) is amended by adding at the end the following:713.Office of Women’s
				Health(a)EstablishmentThe Secretary shall establish within the
				Office of the Administrator of the Health Resources and Services
				Administration, an office to be known as the Office of Women’s Health. The
				Office shall be headed by a director who shall be appointed by the
				Administrator.(b)PurposeThe Director of the Office shall—(1)report to the Administrator on the current
				Administration level of activity regarding women’s health across, where
				appropriate, age, biological, and sociocultural contexts;(2)establish short-range and long-range goals
				and objectives within the Health Resources and Services Administration for
				women’s health and, as relevant and appropriate, coordinate with other
				appropriate offices on activities within the Administration that relate to
				health care provider training, health service delivery, research, and
				demonstration projects, for issues of particular concern to women;(3)identify projects in women’s health that
				should be conducted or supported by the bureaus of the Administration;(4)consult with health professionals,
				nongovernmental organizations, consumer organizations, women’s health
				professionals, and other individuals and groups, as appropriate, on
				Administration policy with regard to women; and(5)serve as a member of the Department of
				Health and Human Services Coordinating Committee on Women’s Health (established
				under section 229(b)(4) of the Public Health
				Service Act).(c)Coordinating
				Committee(1)EstablishmentIn carrying out subsection (b), the
				Director of the Office shall establish a committee to be known as the
				Coordinating Committee on Women’s Health (referred to in this subsection as the
				Coordinating Committee).(2)CompositionThe Coordinating Committee shall be
				composed of the directors of the bureaus of the Administration.(3)ChairpersonThe Director of the Office shall serve as
				the Chairperson of the Coordinating Committee.(4)DutiesWith respect to women’s health, the
				Coordinating Committee shall assist the Director of the Office in—(A)identifying the need for programs and
				activities that focus on women’s health;(B)identifying needs regarding the
				coordination of activities, including intramural and extramural
				multidisciplinary activities; and(C)making recommendations to the Administrator
				concerning findings made under subparagraphs (A) and (B).(d)ReportsNot later than 1 year after the date of
				enactment of this section, and every second year thereafter, the Director of
				the Office shall prepare and submit to the appropriate committees of Congress a
				report describing the activities carried out under this section during the
				period for which the report is being prepared.(e)DefinitionsFor purposes of this section:(1)AdministrationThe term Administration means
				the Health Resources and Services Administration.(2)AdministratorThe term Administrator means
				the Administrator of the Health Resources and Services Administration.(3)OfficeThe term Office means the
				Office of Women’s Health established under this section in the
				Administration.(f)Authorization
				of appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of the fiscal years 2008 through
				2012.(g)Limitation on
				termination of OfficeNotwithstanding any other provision of law,
				the Office established under this section may not be terminated, reorganized,
				or have any of it's powers or duties transferred unless such termination,
				reorganization, or transfer is approved by Congress through the adoption of a
				concurrent resolution of
				approval..8.Food and Drug
			 Administration Office of Women’s HealthChapter IX of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 391 et seq.) is amended by adding at the end the
			 following:910.Office of Women’s
				Health(a)EstablishmentThere is established within the Office of
				the Commissioner, an office to be known as the Office of Women’s Health
				(referred to in this section as the Office). The Office shall be
				headed by a director who shall be appointed by the Commissioner of Food and
				Drugs.(b)PurposeThe Director of the Office shall—(1)report to the Commissioner of Food and
				Drugs on current Food and Drug Administration (referred to in this section as
				the Administration) levels of activity regarding women’s
				participation in clinical trials and the analysis of data by sex in the testing
				of drugs, medical devices, and biological products across, where appropriate,
				age, biological, and sociocultural contexts;(2)establish short-range and long-range goals
				and objectives within the Administration for issues of particular concern to
				women’s health within the jurisdiction of the Administration, including, where
				relevant and appropriate, adequate inclusion of women and analysis of data by
				sex in Administration protocols and policies;(3)provide information to women and health
				care providers on those areas in which differences between men and women
				exist;(4)consult with pharmaceutical, biologics, and
				device manufacturers, health professionals with expertise in women’s issues,
				consumer organizations, and women’s health professionals on Administration
				policy with regard to women;(5)make annual estimates of funds needed to
				monitor clinical trials and analysis of data by sex in accordance with needs
				that are identified; and(6)serve as a member of the Department of
				Health and Human Services Coordinating Committee on Women’s Health (established
				under section 229(b)(4) of the Public Health
				Service Act).(c)Coordinating
				Committee(1)EstablishmentIn carrying out subsection (b), the
				Director of the Office shall establish a committee to be known as the
				Coordinating Committee on Women’s Health (referred to in this subsection as the
				Coordinating Committee).(2)CompositionThe Coordinating Committee shall be
				composed of the directors of the centers of the Administration.(3)ChairpersonThe Director of the Office shall serve as
				the Chairperson of the Coordinating Committee.(4)DutiesWith respect to women’s health, the
				Coordinating Committee shall assist the Director of the Office in—(A)identifying whether there is a need for
				further studies and, if so, developing strategies to foster such
				studies;(B)identifying issues in specific areas of
				women’s health that fall within the mission of the Administration;(C)identifying whether any need exists for the
				coordination of Administration activities, including internal and external
				activities;(D)maintaining the Administration’s focus in
				areas of importance to women;(E)supporting the development of methodologies
				to determine how to obtain data specific to women (including data relating to
				the age of women and the membership of women in ethnic or racial groups);
				and(F)supporting the development and expansion of
				clinical trials of treatments and therapies for which obtaining such data has
				been determined to be an appropriate function.(d)ReportsNot later than 1 year after the date of
				enactment of this section, and every second year thereafter, the Director of
				the Office shall prepare and submit to the appropriate committees of Congress a
				report describing the activities carried out under this section during the
				period for which the report is being prepared.(e)Authorization
				of appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of the fiscal years 2008 through
				2012.(f)Limitation on
				termination of OfficeNotwithstanding any other provision of law,
				the Office established under this section may not be terminated, reorganized,
				or have any of it's powers or duties transferred unless such termination,
				reorganization, or transfer is approved by Congress through the adoption of a
				concurrent resolution of
				approval..9.No new regulatory
			 authorityNothing in this Act
			 and the amendments made by this Act may be construed as establishing regulatory
			 authority or modifying any existing regulatory authority.10.Limitation on
			 terminationNotwithstanding
			 any other provision of law, a Federal office of women's health (including the
			 Office of Research on Women's Health of the National Institutes of Health) or
			 Federal appointive position with primary responsibility over women's health
			 issues (including the Associate Administrator for Women's Services under the
			 Substance Abuse and Mental Health Services Administration) that is in existence
			 on the date of enactment of this Act shall not be terminated, reorganized, or
			 have any of it's powers or duties transferred unless such termination,
			 reorganization, or transfer is approved by Congress through the adoption of a
			 concurrent resolution of approval.